Citation Nr: 9905156	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
(other than sickle cell thalassemia with vitreous 
hemorrhage).

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel




INTRODUCTION

The veteran served on active duty from April 1956 to May 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to the benefits 
sought on appeal.  The RO in St. Petersburg, Florida, 
currently has jurisdiction over the case.

The veteran requested and was scheduled for a personal 
hearing before a traveling member of the Board in December 
1998; however, he failed to appear for this hearing.


REMAND

There are potentially relevant medical records that the RO 
should attempt to obtain concerning the veteran's claims.  
For example, the veteran has reported receiving treatment for 
his claimed disabilities at Veterans Hospital in Manila, 
Philippines.  See Veteran's Application for Increased 
Compensation Based on Unemployability, dated April 27, 1995.  
Therefore, the RO should make arrangements to obtain these 
records on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered). 

Concerning the claim for service connection for a pulmonary 
disorder, the veteran originally filed a claim for service 
connection for this disability in August 1978.  In February 
1979, the RO denied the claim and notified the veteran of its 
decision by letter dated February 27, 1979.  He did not 
appeal the RO's decision by filing a notice of disagreement 
within one year of the date of the notice letter.  Hence, the 

February 1979 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).  The 
veteran sought to reopen his claim in October 1993; however, 
the issue of service connection for a pulmonary disorder now 
in appellate status has been adjudicated without formal 
discussion of whether new and material evidence has been 
submitted to reopen a previously denied and final claim.

As a matter of law, VA is required to first consider whether 
new and material evidence had been presented before the 
merits of claim can be considered; a regional office 
determination as to whether evidence is "new and material" 
is subject to de novo adjudication by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence) and Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210 (1991) (if evidence 
is new and material, Board must then reopen claim and review 
all the evidence of record to determine outcome of claim on 
the merits).  The RO must therefore readjudicate the 
veteran's claim for service connection for a pulmonary 
disorder with incorporation of the principles of finality and 
new and material evidence, as provided under applicable law 
and VA regulations.  Wakeford, 8 Vet. App. at 239-40.

Further, the Board is bound by the holding in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) to the extent that it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on a question that 
has not been first addressed by the RO, and if not, whether 
the claimant will be prejudiced thereby.  As to the facts in 
this case, the Board believes that further appellate review 
must be deferred pending formal RO adjudication of the claim 
on the basis of finality and new and material evidence.

With respect to the veteran's claim for service connection 
for an eye disorder(s), service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 
38 C.F.R. §§ 3.303(c), 3.306 (1998).  Service connection may 
not be granted 

for congenital or developmental defects as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).  However, while service 
connection may not be granted for a defect, service 
connection may be granted for a disability that is shown by 
the evidence to have resulted from a superimposed injury or 
disease to a defect.  VAOPGCPREC 82-90 (July 18, 1990).

Here, the RO denied entitlement to service connection for 
myopic astigmatism and macular degeneration of the right eye 
and hyperopic compound astigmatism of the left eye in April 
1994 on the grounds that these conditions were congenital in 
nature.  However, there is no medical opinion on this matter 
of record.  Further development is required in this regard.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions). 

As the case must be remanded for the foregoing reasons, a 
medical opinion should also be obtained in order to determine 
the date of onset of etiology of any current 
gastrointestinal, pulmonary, and/or eye disorders.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who treated him for any 
gastrointestinal, pulmonary, and eye 
disorders (other than sickle cell 
thalassemia with vitreous hemorrhage) 
since his separation from service, and the 
dates of such treatment, and request all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment received at 
Veterans Hospital in Manila, Philippines. 


With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 CFR 
§ 3.159(c).

2.  Afford the veteran an appropriate VA 
medical examination(s) in order to determine 
the exact nature and date of onset and/or 
etiology of any gastrointestinal, pulmonary, 
and eye disorders (other than sickle cell 
thalassemia with vitreous hemorrhage).  The 
claims folder and a copy of this remand are 
to be made available to the examiner(s) prior 
to the examination(s), and the examiner(s) is 
asked to indicate that he or she has reviewed 
the claims folder.  All tests deemed 
necessary by the examiner(s) are to be 
performed.  

The examiner(s) should render diagnoses of 
all current gastrointestinal, pulmonary, and 
eye disorders (other than sickle cell 
thalassemia with vitreous hemorrhage) found 
to be present and, based on the medical 
documentation on file, should indicate the 
approximate date of onset and etiologies of 
any such disabilities, including whether any 
such disabilities are related to any 
inservice findings or events (including, but 
not limited to, the inservice diagnoses of 
gastroenteritis and/or hyperchlorhydria; the 
inservice pneumonias, abnormal pulmonary 
function test and/or 

abnormalities noted on chest x-rays; or the 
inservice bilateral retinopathy due to sickle 
cell thalassemia manifested by vitreous 
hemorrhage and neovascularization).

The examiner(s) should also express an 
opinion based on the medical records on file 
as to the nature of any eye disorders (i.e., 
myopic astigmatism and macular degeneration 
of the right eye and hyperopic compound 
astigmatism of the left eye) noted on 
examination.  The examiner should 
specifically state whether any such disorders 
are congenital or acquired in nature.  If 
congenital, the examiner must also state 
whether each condition is a disease, as 
opposed to a defect.  

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the examiner's 
conclusion.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the conditions at issue, such 
testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested report(s) does not 
include adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of 

any additional information obtained as a 
result of this remand.  Consideration of 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for a pulmonary disorder is 
indicated by the state of the record and 
therefore, must be addressed by the RO on 
readjudication.  The RO's readjudication 
of the claim must comport with Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998), 
regarding whether the evidence submitted 
is new and material so as to allow 
reopening of the previously denied claim 
according the specific criteria set forth 
under 38 C.F.R. § 3.156(a).

5.  If the decision with respect to the 
claims remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The appellant 
need take no action until he is so informed.  He is, 
however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 
129 (1992).  The purpose of this REMAND is to obtain 
additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 8 -


